Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         12-MAR-2020
                                                         02:58 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

KALIKO KANAELE; DEENA OANA-HURWITZ; ALIKA DESHA; GENE P.K. BURKE;
   DESMON HAUMEA; PUALANI KANAKAOLE-KANAHELE; WALTER L. RITTE;
                 and LORETTA RITTE, Petitioners,

                                 vs.

 THE HONORABLE M. KANANI LAUBACH, Judge of the District Court of
      the Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
  (CASE NOS. 3DCC-XX-XXXXXXX, 3DCC-XX-XXXXXXX, 3DCC-XX-XXXXXXX,
        3DCC-XX-XXXXXXX, 3DCC-XX-XXXXXXX, 3DCC-XX-XXXXXXX,
              3DCC-XX-XXXXXXX, and 3DCC-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners’ petition for writ of

mandamus, filed on February 28, 2020, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioners fail to demonstrate that they have a

clear and indisputable right to the relief requested from this

court and that they lack alternative means to seek relief.

Petitioners, therefore, are not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05,
982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is not intended to

supersede the legal discretionary authority of the lower court,

nor is it intended to serve as a legal remedy in lieu of normal

appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.

          DATED: Honolulu, Hawai#i, March 12, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2